                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

 MICHAEL W. PRIEST,

                        Plaintiff,                    MEMORANDUM DECISION
                                                      & DISMISSAL ORDER
 v.

 OFFICER RANDOLFF et al.,                             Case No. 2:19-CV-943-DB

                        Defendants.                   District Judge Dee Benson




       Plaintiff filed a prisoner civil rights complaint under 42 U.S.C.S. § 1983 (2019), (Doc.

No. 3), and was granted in forma pauperis status under 28 U.S.C.S. § 1915 (2019), (Doc. No. 2).

However, Plaintiff has not complied with the Court's December 3, 2019 order, (id.), to file within

thirty days a "certified copy of the trust fund account statements . . . for the 6-month period

immediately preceding the filing of the complaint . . . obtained from the appropriate official of

each prison at which prisoner is confined.” See id. § 1915(a)(2).

       Accordingly, IT IS ORDERED that--for failure to obey the Court’s order and to

prosecute this case--Plaintiff's action is DISMISSED without prejudice. See DUCivR 41-2. This

action is CLOSED.

               DATED this 5th day of February, 2020.

                                              BY THE COURT:



                                              JUDGE DEE BENSON
                                              United States District Court
